DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Amendment dated 05/10/2022 has been entered.

Drawings
	Objections to the drawings are withdrawn because: 
	The drawings are not relied upon to show relative dimensions and it is clear/implicit via the disclosure in Paragraph [000164] (for example), that the width aspects of the winged stabilizer 116 in fig 26 can be applied to the toothed partial driver ring 38 in fig 24, and the drawing fig 24 not need be changed.

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
The additional limitation “wherein the stabilizer extends outward beyond the opposing interior member edges of the interior member”, when taken in combination with the other limitations of the claim, is not taught by the prior art, and the examiner finds that any modification to teach this limitation would at the least require hindsight.

Claims 2-13, 38, and 39 are allowable, as they depend from allowable claim 1.  

Regarding Claim 14:
The additional limitation “wherein the stabilizer extends outward beyond the opposing interior member edges of the interior member”, when taken in combination with the other limitations of the claim, is not taught by the prior art, and the examiner finds that any modification to teach this limitation would at the least require hindsight.

Claims 15-27 are allowed as they depend from allowable claim 14.

Regarding Claim 28:
The additional limitation “wherein the stabilizer extends outward beyond the opposing interior member edges of the interior member”, when taken in combination with the other limitations of the claim, is not taught by the prior art, and the examiner finds that any modification to teach this limitation would at the least require hindsight.

Claims 29-37 are allowed as they depend from allowable claim 28.

Additionally, regarding claims 11, 25, and 37. 
It is clear/implicit via the disclosure in Paragraph [000164] at least, that the width aspect of the winged stabilizer 116 in fig 26 can be applied to the toothed partial driver ring 38 in fig 24, and NOT introduce new matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634